                            IN THE L,]NITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

CLINTON B.,I                                              )
                                                          )
                          Plaintifl'.                     )
                                                          )
                                                          )
                                                          )
ANDREW SAUL,                                              )
Commissioner of Social Security,                          )
                                                          )
                          Def'endant.                     )    Civil Action No.   3:   l8-CV-932-C-BN

                                                      ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that the final decision of the Commissioner

should be reversed and that this case should be remanded for further administrative proceedings.

The parties have failed to file any objections and the time to do so has now expired.

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED       as the   findings and conclusions of the Court. For the reasons stated

therein, the decision of the Commissioner is REVERSED and the above-styled and -numbered

civil acrion is REMANDED           O:r\P,    funher admi nistrative procecdings

        SO ORDERED          this   .fu   day     of July.20l 9.




                                                                              4 ?r?7
                                                      (   SA      R.C        GS
                                                                  IOR      D S'IAI-ES DIS            CT.IUDGE

        rTo protect privacy concerns ofplaintiffs in social security cases, the u          SI   ed identifies the
Plaintiff only by first name and last initial.
